Citation Nr: 0533632	
Decision Date: 12/13/05    Archive Date: 12/30/05

DOCKET NO.  01-02 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bipolar disorder.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a heart disability claimed as the result of VA treatment.  

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The appellant had active service from October 1965 to July 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) rating decisions 
of December 1999, which denied service connection for a 
psychiatric disorder and compensation under 38 U.S.C.A. 
§ 1151 for a heart disability; and November 2002, which 
denied a TDIU rating.  In March 2003, the appellant appeared 
at a hearing held at the RO before the undersigned (i.e., 
Travel Board hearing).  The case was remanded for additional 
development in October 2003.

The psychiatric disability at issue in this decision is now 
characterized as bipolar disorder, to distinguish it from the 
appellant's claim for service connection for post-traumatic 
stress disorder (PTSD), denied by a November 2004 rating 
decision, and not in appellate status.  See Ephraim v. Brown, 
82 F.3d 399, 402 (Fed. Cir. 1996) (a claim based on the 
diagnosis of a new mental disorder is a separate claim).  


FINDINGS OF FACT

1.  Bipolar disorder was first manifested years after 
service, and is not etiologically related to symptoms 
diagnosed as immature personality in service.  

2.  A chronic heart disability, due to VA treatment of the 
appellant's bipolar disorder with lithium, has not been 
shown.

3.  The appellant is service-connected for arthritis and 
instability of the right knee, with a combined compensation 
rating of 20 percent.  These evaluations do not meet the 
schedular requirements for assignment of a total disability 
rating based on individual unemployability.

4.  The evidence does not show that the veteran's service-
connected right knee conditions are of such severity as to 
preclude substantially gainful employment, and there is no 
exceptional or unusual disability picture as would warrant 
the Board referring the case for extraschedular 
consideration.


CONCLUSIONS OF LAW

1.  Bipolar disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101(3), 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  The criteria for compensation under 38 U.S.C.A. § 1151 
for a heart disability, claimed as due to lithium prescribed 
by VA for treatment of bipolar disorder, have not been met.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.358 (2005).  

3.  The criteria for a TDIU rating are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 
4.19 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the appellant's 
claims folder, which includes, but is not limited to:  rating 
decisions; the appellant's contentions, including those 
presented at a Travel Board hearing in March 2003; service 
medical records; VA examinations dated in August 2001, 
October 2002, and February and March 2004; VA medical 
treatment records dated from October 1996 to November 2004; 
private medical records dated in May 1997; and statements 
submitted on the appellant's behalf from long-time 
acquaintances.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence 
submitted by the appellant or on his behalf.  The Board notes 
that the appellant has repeatedly undergone hospitalization 
and evaluation for his bipolar disorder, as well as several 
cardiac evaluations, and the evidence in his VA claims file 
now comprises five volumes.  The Board's analysis below will 
focus specifically on what the evidence shows, or fails to 
show, as to the appellant's claims.  

I. Credibility

Before addressing the merits of these claims, the Board notes 
that the appellant's allegations and reported history are 
simply not credible.  Credibility is an adjudicative, not a 
medical determination.  The Board has "the authority to 
discount the weight and probity of evidence in the light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Brown, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).  In this case, the "inherent 
characteristics" of the appellant's statements are 
inconsistency.  

Some of the appellant's statements are outright false.  For 
example, he testified that he had no knowledge he was 
evaluated by a psychiatrist during service or that his 
discharge from service was due to a personality disorder.  He 
claims he did not know this until he received copies of his 
service medical records.  He denies ever complaining of 
psychiatric-related symptomatology during service, other than 
being anxious about knee surgery.  However, he filed a claim 
for VA compensation immediately after his discharge from 
service, including a claim for "emotionally upset and 
nervous."  The 1966 rating decision clearly denied service 
connection for a personality disorder.

There are other inconsistencies in the record as well, most 
significantly with respect to his reported post-service 
psychiatric history.  When he first sought treatment at the 
VA Medical Center in 1996, he primarily dated his symptoms to 
recent events such as deaths in the family and financial 
difficulties.  He never stated that he had psychiatric 
problems during service or since that time.  Rather, he 
clearly provided a history of "episodes which sound manic 
starting in his late 20s possibly & more so in his 30s, with 
subsequent depression."  See May 1997 VA psychiatry 
inpatient note.  It was not until after he filed his claim 
for VA compensation that he began to relate a history of 
having psychiatric problems ever since service.  This renders 
his current allegations suspect in light of the prior 
statements he has made.

The nature and extent of the appellant's educational and 
vocational history is extremely inconsistent.  A May 1997 
neurology consult note shows he reported being trained as a 
medic during service, while his service records clearly 
refute that fact.  He alternately states he has a high school 
education or a graduate degree in oceanology from Wood's Hole 
in Massachusetts.  On a June 1997 VA claim for 
unemployability, he listed training in hazardous material 
handling between 1991 and 1994; he then neglected to list 
this training on a subsequent claim for unemployability the 
next month, but noted that he had taken courses in marketing 
at UCLA from 1972 to 1974 and in creative writing from 1974 
to 1976.  On a December 2001 claim for unemployability, he 
reported having a high school education with no other 
training or education.

The current VA medical records continue to show diagnoses of 
various personality disorders, to include borderline 
personality with narcissistic traits.  It has also been noted 
that he has presented a "fictitious elaboration," with 
"considerable grandiosity and improbable assertions" 
regarding his alleged inability to walk.  See June 1997 VA 
psychiatric consult.  [It must be noted that the appellant 
has since "recovered" from his alleged paralysis and walks 
normally.]  

Regardless of whether the appellant is purposely providing a 
false history or unintentionally doing so because of some 
psychological disability, the ultimate conclusion is that his 
statements are simply not credible evidence.  Because of the 
inconsistency, and the lack of any corroborating evidence, 
the Board finds that the appellant's allegations have 
limited, if any, probative value.



II. Competency

The Board acknowledges that the appellant is competent to 
give evidence about what he experienced; for example, he is 
competent to report that he incurred certain injuries during 
service or that he experienced certain events.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In 
general, a lay person is not competent to diagnose any 
medical disorder or render an opinion as to the cause or 
etiology of any current disorder because he does not have the 
requisite medical knowledge or training.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  

The veteran claims that he worked as a paramedic in 
Massachusetts, supposedly following his receipt of a graduate 
degree from Wood's Hole.  See October 2002 VA examination 
report.  In certain statements in support of his claims, he 
relies on his "medical knowledge."  The Board concludes, 
however, that the appellant is not a medical professional and 
his allegations have no probative value in this regard.  
First, as detailed above, the history he has provided 
concerning his vocational history is, at best, suspect, and 
there is certainly no objective evidence in the file showing 
that he worked as a paramedic.  However, assuming for the 
sake of argument that he did do so, this alone does not 
provide him with the expertise necessary to diagnose a 
medical or mental disorder or provide a probative opinion as 
to the etiology of any medical or mental disorder.  A 
paramedic would receive training needed to provide emergency 
medical treatment and stabilize a person's condition during 
or prior to transport to a hospital.  A paramedic is not a 
medical doctor, nor a psychiatrist, and a paramedic's 
opinions as to any matter would never carry the same weight 
as an opinion by a physician, psychiatrist, or psychologist.  
In this case, the claims file contains several opinions from 
such specialists, and those are the only opinions the Board 
will consider.  



III.  Service connection

The appellant contends that he has a bipolar disorder which 
originated in service.  Service connection may be established 
for chronic disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Service connection may be granted on a 
presumptive basis for certain chronic diseases, including 
bipolar disorder, if the disability was manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1110, 1112(a)(1), 1113; 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  

Service personnel records show that the appellant enlisted in 
the U.S. Coast Guard in October 1965, shortly after his 17th 
birthday.  Service medical records show that in May 1966, the 
appellant complained of feeling nervous and dizzy, with fear 
of confined places.  He felt he could not tolerate staying 
with his present assignment.  The assessment at that time was 
personality disorder, and he was hospitalized for evaluation.  
According to the narrative summary of the appellant's 6-day 
hospitalization, he reported feeling nervous for the past two 
months.  He said he had a fear of closed in places.  He said 
he did not like the Coast Guard-he did not like the system, 
or taking orders from a guy with a grammar school education.  
He regretted not accepting an offer of discharge from his 
previous assignment.  He stated he felt "blue" in recent 
months, which he attributed to being in the Coast Guard.  He 
appeared anxious on admission.  He had a long history 
suggestive of problems in adjusting, and reportedly had 
received psychiatric treatment in about the 2nd grade.  
Psychological testing was indicative of many neurotic 
symptoms and confirmed the clinical impression.  The 
diagnosis was immature personality, and according to the 
Report of Medical Survey, he was discharged due to a pre-
existing defect which had not been aggravated by service.  

After service, on the appellant's initial VA mental health 
clinic evaluation in October 1996, he complained of 
depression.  He reported that he had lost a business 3 years 
earlier, his mother had recently died, and he had marital and 
financial problems.  The initial assessment was major 
depressive disorder, single episode, and he was started on 
medication.  He continued to experience symptoms of 
depression, and in December 1996, after the appellant 
described mood fluctuations, bipolar disorder was diagnosed, 
and he was started on lithium.  Since then, he has been 
continuously treated for a psychiatric condition at the VA, 
primarily bipolar disorder.  

The extensive medical records on file, dated from 1996 to 
2004, include some treatment records and examination reports 
which offered opinions as to whether the bipolar disorder was 
of service onset.  At different times in January 2001, both 
the appellant's treating therapist and psychiatrist provided 
opinions, pursuant to his request, without the benefit of the 
claims file for review.  He was also provided VA examinations 
in October 2002 and March 2004.  According to all of these 
reports, the appellant gave a history of having been raped 
(or sexually molested) in service, and he expressed his 
belief that the symptoms he had in service were actually 
reflective of bipolar disorder, but misdiagnosed as immature 
personality.  

The first of these opinions, dated in January 2001, was by 
the appellant's therapist.  She concluded that it was quite 
likely that his rape while in service exacerbated any pre-
disposition toward psychological symptoms, further supported 
by his discharge due to psychological reasons-immature 
personality.  This must be viewed in light of her 
recommendation that the appellant be afforded a psychiatric 
C&P examination to review documentation of his symptoms at 
the time to see if they were consistent with bipolar 
disorder, and whether any psychological problems pre-dated 
his service.  

Two weeks later, he was seen for follow-up by a psychiatrist, 
who noted that the appellant currently had a clear diagnosis 
of bipolar illness, and "review of history clearly indicated 
that he presented while in service and was in fact, 
discharged because of it."    

In October 2002, he underwent a VA C&P examination which 
included review of the claims file.  The appellant said he 
had symptoms of anxiety in service, and the examiner noted 
that it was "possible" that the appellant was manifesting 
symptoms in service "in the category of anxiety."  He noted 
that review of the records made it "inconclusive, but 
possible that this could be associated with his current 
diagnosis."  The current diagnoses were bipolar disorder, 
most recent episode mixed, and cocaine abuse in full 
sustained remission.  

In March 2004, the appellant underwent a VA psychological 
evaluation.  The examiner reviewed the file and medical 
records, and psychological testing was conducted.  The 
diagnosis was bipolar mood disorder, mixed type, and 
personality disorder with avoidant, self-defeating, and 
borderline traits.  The examiner noted that the bipolar mood 
disorder was clearly the appellant's primary psychiatric 
problem.  He also had a personality disorder, which was 
likely the same disorder labeled immature personality in 
service.  It was possible that he could have been 
demonstrating a hypomanic mood and/or an acute stress 
response to the reported sexual assault when the in-service 
assessment was conducted, in which case his immature 
personality diagnosis could have been his personality traits, 
a mood disorder, and acute stress response occurring at the 
time.  

While this examiner concluded that his current personality 
disorder was the same as the immature personality in service, 
personality disorders, as such, are not disabilities for VA 
compensation purposes and may not be service connected.  
38 C.F.R. § 3.303(c).  

In connection with a VA psychiatric examination in March 
2004, the examiner reviewed the claims file and medical 
records, and interviewed the appellant.  The examiner 
observed that some information contained in the file was 
contradicted by the appellant's statements.  He stated that 
it was difficult to verify when the bipolar illness began.  
The service medical records provided little information 
regarding the psychological symptoms, which was not enough to 
make "even an educated guess for the existence of a bipolar 
disorder at that time."  The examiner could also not offer 
an opinion as to whether or not he concurred with the in-
service diagnosis of immature personality, since the writer 
did not report the symptoms or offer any other explanation.  
The appellant said the professional who made the diagnosis 
saw him for only five minutes.  The appellant himself said he 
was raped by servicemen about one week before he left boot 
camp, leaving him emotionally upset.  However, the examiner 
noted that "from the way the patient describes his emotional 
status of that time, one could not conclude that there was 
evidence of a bipolar disorder."  

The most striking feature of all of these evaluations is that 
none of the evaluators who had access to the claims file 
concluded that it was more than "possible" for the 
appellant's bipolar disorder to have been present in service.  
Indeed, the psychiatrist who examined him in March 2004 not 
only stated that he could not make "even an educated guess 
for the existence of a bipolar disorder at that time," but 
also concluded, in essence, that the appellant's own 
descriptions of his emotional status in service were not 
consistent with bipolar disorder.  The "possibility" of a 
connection is not sufficient to raise a reasonable doubt.  
See Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis 
that appellant was "possibly" suffering from schizophrenia 
deemed speculative); Bloom v. West, 12 Vet. App. 185, 186-87 
(1999) (treating physician's opinion that appellant's time as 
a prisoner of war "could" have precipitated the initial 
development of his lung condition found too speculative to 
provide medical nexus evidence to well ground cause of death 
claim); Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(physician's statement that the appellant may have been 
having some symptoms of multiple sclerosis for many years 
prior to the date of diagnosis deemed speculative); Stegman 
v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable 
to the appellant's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service radiation exposure is insufficient to establish 
service connection); Utendahl v. Derwinski, 1 Vet. App. 530, 
531 (1991) (medical treatise submitted by appellant that only 
raises the possibility that there may be some relationship 
between service-connected sickle cell anemia and the 
appellant's fatal coronary artery disease does not show a 
direct causal relationship between the two disorders such as 
to entitle the appellant to service connection for cause of 
death).   

Added to this is the fact that there is no contemporaneous 
evidence of the presence of symptoms of bipolar disorder 
until 30 years after his discharge from service.  The 
appellant states he did not receive treatment for bipolar 
disorder during this 30-year period.  This lapse of many 
years between the appellant's separation from service and the 
first treatment for the claimed disorder is evidence against 
the claim.  See Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. 
Cir. 2000).  

The appellant states that while living in California in the 
1970's, he became close friends with a graduate student who 
later became renowned in the field of bipolar disorders, and 
who suggested to him that he had bipolar disorder, due to an 
in-service rape.  He did not mention this until after several 
years of treatment for bipolar disorder.  He has not 
authorized VA to request records of this alleged treatment, 
and he testified that the person would not provide any 
records because she and the appellant had a personal 
relationship at the time.  It is not clear from his 
statements whether this was actually treatment or whether it 
was simply discussions between him and an individual with 
whom he was involved.  Regardless, he has not provided the 
records or authorized VA to request them.

On the October 2002 VA examination, the appellant said that 
after service, he had obtained graduate degrees, and held 
several jobs, but that he had had to change jobs often due to 
his mood swings.  In March 2004, the appellant attributed the 
absence of treatment from 1966 to 1996 to supportive friends 
and family.  The examiner, however, commented that he did not 
have enough information to speculate on the reasons for his 
30 years of no treatment.  See Duenas v. Principi, 18 Vet. 
App. 512, 517 (2004) ("Because some evidence of an in-
service event, injury, or disease is required in order to 
substantiate a claim for service connection and because a 
postservice medical examination could not provide evidence of 
such past events, a medical examination conducted in 
connection with claim development could not aid in 
substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or 
disease.").

On the March 2004 psychiatric examination, the appellant said 
he did not receive psychiatric treatment until the year 1996 
but indicated he was aware of having mood swings "back 
then."  He believed that a very good support system enabled 
him to function without psychiatric care.  The examiner 
concluded that it was "as likely as not" that he "may have 
had a subclinical or prodromal bipolar disorder until the 
year of 1996 when it became necessary for him to seek 
psychiatric help because of the severity of the symptoms."  
The length of time indicated by this history was not 
specified, and, in any event, it was based solely on the 
appellant's history as reported by himself, since there are 
no records whatsoever pertaining to the intervening 30 years.    

Moreover, in May 1997, he reported a somewhat different 
history of episodes that were thought to sound like manic 
episodes beginning in his late 20's, possibly more in his 
30's, with subsequent depression.  Since he was discharged 
from service when he was 17, this would have been a 
considerable period of time after service.  Moreover, 
elsewhere the appellant has mentioned on several occasions 
the existence of a significant substance abuse problem, 
particularly cocaine, during this period.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.

Despite the absence of sufficient findings explicitly set 
forth for the VA examiner, 30 years later, to independently 
evaluate the inservice hospital summary and opinion, the in-
service hospital report and opinion is a competent medical 
opinion, and the diagnosis is presumed to be valid.  The 
opinion was based, at a minimum, on a 6-day hospitalization 
with psychological testing, clearly included an extensive 
history, and was based on symptoms observed at that time.  
For these reasons, it is the most probative evidence of 
record as to in-service events.  The Board does not find 
credible the appellant's argument that this person only spent 
five minutes with him and essentially either fabricated the 
pre-service history shown in the report or somehow knew the 
appellant's family so inserted that knowledge into the 
report.  

The appellant contends that the immature personality 
diagnosed at that time was erroneous.  Instead, he claims the 
symptoms shown at that time reflected the onset of his 
bipolar illness.  

However, the Board finds the appellant's statements to be of 
limited probative value.  In this regard, first of all, they 
are based on his recollection of events that occurred decades 
ago.  Additionally, the examiner in March 2004 observed that 
some information contained in the file was contradicted by 
the appellant's statements.  Elsewhere in the medical 
records, it has been commented that some of the appellant's 
statements, while not overtly delusional, appear grandiose 
and unlikely, or that his medical complaints were totally 
inconsistent with the findings.  This is not to imply that 
the appellant is deliberately untruthful; rather, simply that 
his recollections of past events are too unreliable to 
provide the sole basis for a medical opinion.   

Second, as discussed above, he is not competent to report a 
diagnosis for the symptoms he experienced during that time 
period.  While he is competent to report observable symptoms, 
medical expertise is needed to associate the symptoms with a 
particular psychiatric condition.  See Savage v. Gober, 10 
Vet. App. 488 (1997); Falzone v. Brown, 8 Vet. App. 398 
(1995).  This expertise is not provided by his reported prior 
experience as a paramedic.  The symptoms he experienced in 
service were evaluated by a medical expert, and found to 
reflect an immature personality.    Likewise, he is not 
competent to report what a doctor told him.  See Robinette v. 
Brown, 8 Vet.App. 69 (1995) ("the connection between the 
layman's account, filtered as it was through a layman's 
sensibilities, of what a doctor purportedly said is simply 
too attenuated and inherently unreliable to constitute 
'medical' evidence").  

In addition, for the same reasons, medical opinions which are 
based solely on the appellant's reported history are of far 
less probative value than opinions based on a review of the 
contemporaneous records.  See Kowalski v. Nicholson, 19 Vet. 
App. 171 (2005) (Board need not accept an opinion based 
solely on inaccurate or contradicted statements from the 
appellant).   

With respect to the appellant's contention that bipolar 
disorder developed as a result of a rape in service, there is 
no evidence corroborating that he was raped in service, and 
the medical evidence suggesting such a connection is 
equivocal and/or conclusory at best.  Significantly, no hint 
of such a connection was provided in any of the medical 
opinions for which the author had reviewed the claims file.  
It is the Board's responsibility to evaluate the probative 
value of the evidence of record, and particularly in view of 
the appellant's problems as a historian, as well as the 
contemporaneous service medical records, this evidence is not 
persuasive.  

Moreover, although the service medical records reported a 
history of some psychiatric treatment as a child, the only 
diagnosis reported in service was immature personality, 
which, as discussed above, is not a disability for VA 
compensation purposes, and, hence, a discussion of whether it 
existed prior to service is not necessary.  See 38 U.S.C.A. 
§§ 1111, 1137, 1153 (West 2002); 38 C.F.R. § 3.306 (2005).  

In sum, a bipolar disorder is not factually shown during 
service, or within a year of separation.  When considered 
together with the absence of any contemporaneous evidence of 
a bipolar disorder until 30 years after service, the Board 
finds that the weight of the evidence establishes that the 
appellant's bipolar disorder was not present in service.  As 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt does not apply, and the claim must be 
denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The Board has considered whether the evidence is in 
equipoise, but the evidence favorable to the claim is either 
unreliable, speculative, or inconclusive, and simply not as 
convincing as the evidence against the claim, for the reasons 
detailed above.

IV.  1151

The appellant contends that he has a heart disability, which 
developed as the result of lithium toxicity from taking 
lithium prescribed by VA for treatment of his bipolar 
disorder.    

Compensation shall be awarded for a qualifying additional 
disability of a veteran in the same manner as if the 
additional disability were service connected.  A disability 
is considered a qualifying additional disability under the 
law if it is not the result of the claimant's own willful 
misconduct and the disability was caused by VA hospital care, 
medical or surgical treatment, or examination, and the 
proximate cause of the disability was:  carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA in furnishing 
the hospital care, medical or surgical treatment, or 
examination; or an event not reasonably foreseeable.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.358 (2005).  

Thus, in order to establish entitlement to compensation under 
this law, there must be additional disability, not the result 
of the appellant's own willful misconduct, which was caused 
by VA treatment, and such additional disability must be 
either caused by VA fault, or not reasonably foreseeable. 

As a threshold matter, it must be determined whether there 
was additional disability, caused by VA treatment.  The 
medical evidence shows that the appellant was prescribed 
lithium as treatment for bipolar disorder beginning in 
December 1996.  At that time, and again in May 1997, he 
received side effect education.  On other occasions, he was 
advised to stop taking lithium when he had gastrointestinal 
difficulties.  Although the appellant states that a private 
hospitalization in May 1997 was due to effects of lithium 
toxicity, the hospital records show his lithium level was 0.9 
at that time, and there was no indication of his symptoms 
being attributed to lithium, although it was noted that his 
urine was positive for cocaine.  (The evidence shows that the 
therapeutic lithium levels are from 0.5 to 1.6 mEq/L.)

Nevertheless, during 1998 and 1999, he was hospitalized on 
several occasions for lithium toxicity, including a 
hospitalization in December 1998, in which his lithium level 
was 4.0.  During the December 1998 hospitalization, the 
appellant's cardiac status was normal.  In February 1999, a 
stress test disclosed a very small area of mild ischemia of 
the left antero-lateral wall and a left ventricular fraction 
of 66 percent.  As a result, a cardiac catheterization was 
performed in February 1999, which was normal except for a 
very mild anterior wall hypokinesis, of unclear etiology.  In 
June 1999, the appellant underwent a cardiac consultation 
with no abnormalities on examination.  In reviewing the 
cardiac catheterization, the doctor opined that the appellant 
had either a very peculiar myocardiopathy of unknown origin, 
or a very rare lithium-caused event.  Later in June 1999, he 
was hospitalized for lithium toxicity, with a lithium level 
of 3.3.    


In August 1999, he was seen in the cardiac clinic for follow-
up.  It was noted that an echocardiogram had revealed no 
definite area of hypokinesia.  The impression was non-cardiac 
pain and postural hypotension.  The doctor did not want to 
proceed any further with work-up as there was not enough 
evidence to indicate a stress thallium or cardiac 
catheterization was warranted.  

A VA examination in July 2000 resulted in a conclusion that 
the appellant had no cardiac disease.  In September 2000, a 
thallium stress test was performed; unlike the February 1999 
stress test, which had prompted the cardiac catheterization, 
this stress test was entirely normal.  There was no evidence 
of segmental wall ischemia.  On a February 2004 VA 
examination of the heart, physical examination was normal, 
and the examiner observed that there was no evidence of heart 
muscle damage or myocardial ischemia according to the last 
nuclear stress test.  The examiner concluded that the 
appellant's chest pain was not likely related to lithium 
ingestion.

The appellant contends that he almost died during surgery on 
his shoulder in November 2004, due to lithium-caused heart 
problems.  However, the records of that hospitalization paint 
a different picture.  They show that during the 
hospitalization, the appellant complained of chest pain, but 
there is no indication it was life-threatening.  According to 
a cardiac consult, an echocardiogram in 1999 had demonstrated 
mild anterior wall hypokinesis and a stress test had shown 
mild ischemia, but a cardiac catheterization had shown 
angiographically normal coronary arteries.  He had taken 
nitroglycerine on occasion since then.  Follow-up 
echocardiogram had demonstrated normal left ventricular wall 
motion.  The impression was chest pain, to be monitored; 
electrocardiogram changes which were not new; and 
bradycardia, likely related to sedation.  At the time of 
discharge, it was thought that his chest pain was probably 
from his shoulder.  

Thus, the medical evidence does not show the presence of a 
chronic heart disability.  Without a disability, there can be 
no entitlement to compensation.  See Degmetich v. Brown, 104 
F.3d 1328 (1997).  The most recent diagnoses have 
consistently been atypical or non-cardiac chest pain.  Pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

Although the appellant has pointed to several 
electrocardiograms noted to have abnormal findings, neither 
the Board nor the appellant is competent to interpret the 
clinical significance of these findings, and the physicians 
evaluating and/or treating the appellant have not attributed 
them to lithium ingestion.  Neither the Board nor the veteran 
possesses the necessary medical expertise to question the 
medical conclusion.  See Espiritu, supra (a layman is not 
competent to offer a diagnosis or medical opinion); Jones v. 
Principi, 16 Vet. App. 219, 225 (2002) (Board must provide a 
medical basis other than its own unsubstantiated conclusions 
to support its ultimate decision); Colvin v. Derwinski, 
1 Vet.App. 171 (1991) (Board is prohibited from making 
conclusions based on its own medical judgment).  Regardless, 
even accepting that the 1999 diagnostic tests showed some 
abnormalities, the fact remains that the current evidence 
does not show such abnormalities still exist.

Moreover, even assuming, for the sake of argument, the 
presence of additional disability, caused by taking 
medication prescribed by VA, no VA fault has been shown.  
Although the appellant believes that his lithium levels were 
not tested often enough, there is no medical evidence to that 
effect.  

When lithium toxicity was first detected, in January 1998, 
the appellant reported that he had accidentally taken his 
medication twice that day.  Although he was hospitalized with 
a lithium level of 2.26 in March 1998, a hospitalization 
earlier in the month disclosed a lithium level was 0.6.  
Moreover, at the time of the latter hospitalization, the 
appellant said he had intentionally ingested an overdose of 
unknown medications as a suicide attempt.  When the proximate 
cause of the injury suffered was the appellant's willful 
misconduct, or failure to follow instructions, he is barred 
from receipt of compensation for disability caused as a 
result.  38 C.F.R. § 3.158(c)(4) (2005) (unless he is 
incompetent, which has not been indicated in this case).  
Thus, appellant's failure to take his medication as 
prescribed precludes entitlement to compensation for any 
resulting disability.  

The hospitalization in December 1998 was the most serious 
event, with a lithium level of 4.0, prompting the treatment 
providers to contact the Poison Control Center, and the 
appellant was treated based on recommendations from that 
Center.  Review of his records disclosed that on December 2, 
his dose had been doubled, due to a sub-therapeutic lithium 
level of 0.4.  On December 5, he reported symptoms of 
weakness and slurring speech, and was told to stop taking 
lithium.  On December 6, his lithium level was 1.75, only 
slightly outside the therapeutic range.  He stated that he 
had not taken any lithium since then.  Nevertheless, on 
December 8, his lithium level was 4.0, and he was immediately 
hospitalized.  After his level returned to normal, he was 
discharged.

Subsequently, in January 1999, lithium was cautiously 
restarted, after the appellant had adverse reactions to two 
alternate medications which had been tried in the interim.  
In June 1999, he again experienced lithium toxicity, with a 
lithium level of 3.3 noted on admission, which dropped to 2.9 
after two hours.  However, six days earlier, on June 18, the 
lithium level was 1.3; on June 1, it was 0.6, and on May 25, 
it was 0.4.  At the time of admission, he had severe nausea 
and vomiting, and it was suspected that a pain medication 
prescribed for a back disability had caused the nausea and 
vomiting, resulting in dehydration and an increase in the 
lithium level.  Although he had been advised to stop the pain 
medication, it was thought that by then, his lithium level 
had been elevated enough to cause nausea and vomiting, with 
associated dehydration, further elevating the lithium level.  

Similarly, when hospitalized in August 1999 with a lithium 
level of 2.7, a recent lithium level obtained eight days 
earlier had been had been normal at 0.9.  The appellant 
stated that he experienced lithium toxicity whenever he 
became dehydrated.  He said that the last time was when a new 
medication caused diarrhea.  This time, a new cholesterol 
medication had been followed by symptoms including vomiting, 
diarrhea, and dizziness.  After a November 1999 
hospitalization disclosed a lithium level of 2.8, the VA 
eliminated lithium from the treatment regimen, and since then 
has treated his bipolar disorder with other medications.  


Notwithstanding all of this, as well as his claim of a heart 
disability due to lithium, during a hospitalization in 
October 2001, the appellant requested to be restarted on 
lithium, but was informed that because of his previous 
reactions, that medication would not be used.  

As can be seen, the appellant's lithium levels were checked 
frequently; in fact, each hospitalization was precipitated by 
a sudden spike in the level.  There is no medical evidence 
indicating that the level of lithium prescribed to the 
appellant was outside the normal therapeutic range.    

The medical evidence does not show that any additional 
disability occurred as a result of VA treatment, or that VA 
failed to properly treat him.  The appellant, as a layman, is 
not competent to give a medical opinion on diagnosis or 
etiology.  See Espiritu, supra.  Medical statements as to 
this matter contained in the record do not show any failure 
to appropriately treat the appellant.  The Board notes that 
the appellant has submitted treatise evidence to support his 
contention that lithium can adversely affect cardiac 
functioning, but these articles are not pertinent to his 
individual situation, and, even if the lithium did affect his 
heart, there must still be a showing of fault on the part of 
VA in that occurrence.

Thus, the weight of the credible evidence establishes that VA 
treatment did not result in additional disability, let alone 
additional disability due to VA fault or an event not 
reasonably foreseeable.  As the preponderance of the evidence 
is against the claim for compensation under 38 U.S.C.A. §  
1151, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Ortiz, supra; 
Gilbert, supra.  

V. Entitlement to a TDIU rating

A total disability rating for compensation based on 
individual unemployability (i.e., a TDIU rating) may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Where 
these percentage requirements are not met, entitlement to the 
benefits on an extraschedular basis may be considered when 
the appellant is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, and consideration is given to the appellant's 
background including his employment and educational history.  
38 C.F.R. §§ 3.321(b), 4.16(b).  The Board does not have the 
authority to assign an extraschedular TDIU rating in the 
first instance, although appropriate cases must be referred 
to the Director of the VA Compensation and Pension Service 
for such extraschedular consideration.  Bowling v. Principi, 
15 Vet.App. 1 (2001).

The effects of advancing age and of non-service-connected 
conditions may not be considered in support of a claim for a 
TDIU rating based on service-connected disability.  38 C.F.R. 
§ 4.19.

The appellant is only service-connected for arthritis and 
instability of the right knee, each evaluated 10 percent 
disabling; these ratings are not on appeal.  His combined 
compensation rating is 20 percent.  38 C.F.R. § 4.25.  This 
does not meet the percentage requirements for consideration 
of a TDIU rating on a schedular basis under 38 C.F.R. 
§ 4.16(a).  Therefore, the Board must consider whether, under 
38 C.F.R. § 4.16(b), there should be a referral to the 
Director of the VA Compensation and Pension Service for 
consideration of a TDIU rating on an extraschedular basis.  
The appellant's service-connected disabilities, employment 
history, educational and vocational attainment, and all other 
factors having a bearing on the issue must be addressed.  
38 C.F.R. § 4.16(b).  

As noted above, the appellant's vocational and educational 
history is inconsistent.  However, what has remained 
consistent is that he reports to medical providers that he 
stopped working in approximately 1994 (or otherwise lost his 
business) because of psychiatric symptomatology.  He has 
never stated his right knee conditions interfered with his 
ability to obtain employment or maintain such.  

On his claim for a TDIU rating in February 2002, the 
appellant claimed that the disability precluding 
employability was bipolar disorder.  He claimed that he had 
last worked in 1994, as an executive, for his own business.  
In an earlier claim for a TDIU rating received in 1997, he 
described this business as a hazardous materials disposal 
company.  He has variously described his education as ranging 
from a GED to multiple graduate degrees.  In addition to 
operating his own hazardous waste company, he has reported 
other employment as a paramedic, and is reportedly proficient 
on the computer.  

In November 1999, the appellant was hospitalized for 
treatment of the right knee.  In April 2000, he had knee 
pain, and the assessment was that he had pain due to 
deconditioning of the knee.  A magnetic resonance imaging 
(MRI) scan of the right knee in December 2000 disclosed mild 
chondromalacia, subtle abnormality in the medial meniscus, 
and post surgical degenerative changes.  

On a VA examination in August 2001, the appellant reported 
that he had undergone surgery on his knee in November 1999.  
He complained that his knee has given out on him four times 
since his surgery.  On examination, he had crepitus and 
medial and lateral instability without swelling.  In November 
2004, he stated that he would be needing another knee 
replacement of the same knee, and that the knee gave out 
frequently.  

However, this evidence does not suggest that the service-
connected disabilities result in unemployability.  Rather, 
the evidence shows that non-service-connected factors, alone, 
are responsible for the appellant's unemployed status.  When 
he filed his current claim, he said he lost his last job due 
to bipolar disorder, and his subsequent contentions have 
focused on that disability as precluding employment.  In his 
earlier TDIU claim filed in 1997, he attributed his 
unemployability to "mental-wheelchair."  There is no 
competent evidence that either of these conditions was 
related to his knee disability.  There is no other indication 
in the medical evidence that the service-connected 
disabilities alone, rated 20 percent


disabling, are responsible for his unemployment or that they 
are of such severity as to preclude gainful employment.  In 
Van Hoose, the Court noted, 

The sole fact that a claimant is 
unemployed or has difficulty obtaining 
employment is not enough.  A high rating 
in itself is recognition that the 
impairment makes it difficult to obtain 
and keep employment.  The question is 
whether the veteran is capable of 
performing the physical and mental acts 
required by employment, not whether the 
veteran can find employment.  See 38 
C.F.R. § 4.16(a) (1992).

Van Hoose v. Brown, 4 Vet. App. 361, 363 (1995). 

In this case, there is simply no evidence of unusual or 
exceptional circumstances to warrant referral for extra-
schedular consideration of a total disability rating based on 
the appellant's service-connected disorder.  No medical 
professional has ever indicated that any of his service-
connected right knee disorders has rendered him unemployable.  
Thus, the Board finds this is not a proper case for referral 
to the Director of the VA Compensation and Pension Service 
for consideration of a TDIU rating on an extraschedular 
basis.

In sum, the criteria for a TDIU rating are not met.  As the 
preponderance of the evidence is against the TDIU claim, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet.App. 
49 (1990).

VI.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

The VCAA notice requirements have been satisfied by virtue of 
letters sent to the claimant in February 2002, September 
2002, and January 2004.  The earlier letter advised the 
claimant of the general information necessary to substantiate 
a claim for service connection.  The second letter notified 
him more specifically of the information necessary to 
substantiate a claim for a TDIU rating, and of his and VA's 
respective obligations for obtaining specified different 
types of evidence.  The final letter provided this 
information with respect to his service connection and 1151 
claims.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).   
He was specifically told that it was his responsibility to 
support the claims with appropriate evidence.  

In addition, in a February 2005 supplemental statement of the 
case which addressed all three issues on appeal, the 
appellant was informed (in bold-faced type) to send VA any 
relevant evidence in his possession.  The claimant has not 
alleged that VA failed to comply with the notice requirements 
of the VCAA.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In addition, by virtue of other correspondence such 
as the rating decisions on appeal and the statements of the 
case, and supplemental statements of the case, he was 
provided with specific information as to why these particular 
claims were being denied, and of the evidence that was 
lacking.  In January 2005, the appellant stated that he had 
no additional evidence to submit.  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
For the service connection and 38 U.S.C.A. § 1151 claims, 
that was legally impossible, as the claims were adjudicated 
in 1999.  However, the claimant still has the right to VCAA 
content complying notice and proper subsequent VA process, 
and that has been done, as discussed above.  The Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letter to the appellant.  
However, what the VCAA seeks to achieve is to ensure the 
claimant is given notice of the elements discussed in 
Pelegrini II.  Once that is done-whether by a single notice 
letter or via more than one communication-the essential 
purposes of the VCAA have been satisfied.  Here, because each 
of the four content requirements of a VCAA notice has been 
met, any error in not providing a single notice to the 
appellant covering all content requirements was harmless.  
See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield, supra.  

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service medical records have been 
obtained.  The file contains the post-service private and VA 
treatment records identified by the appellant.  The appellant 
has at no time referenced outstanding records that he wanted 
VA to obtain or that he felt were relevant to the claims.  As 
noted in more detail above, he declined to authorize VA to 
request records from the mental health specialist that 
allegedly treated him a few years after service and felt his 
condition was related to service.  In addition, he was 
afforded numerous medical examinations with appropriate 
etiology opinions and review of his claims files.  See 38 
C.F.R. § 3.159(c)(4)(i).  In a January 2005 statement, he 
said he had no further evidence to submit.  

In the circumstances of this case, there is no reasonable 
possibility that additional efforts to assist or notify the 
appellant in accordance with the VCAA would assist him in 
substantiating his claim.  Therefore, he is not prejudiced as 
a result of the Board proceeding to the merits of the claims.  


	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for bipolar disorder is denied.

Compensation under 38 U.S.C.A. § 1151 for a heart disability 
is denied.  

A TDIU rating is denied.




____________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


